Petitioner was found guilty of violating the prison disciplinary rules prohibiting assault on a staff member, violent conduct, making threats and refusing to obey a direct order. The determination has now been administratively reversed and all references thereto have been expunged from petitioner’s institutional records. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Curtis v Goord, 274 AD2d 808; Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.